             Case 1:12-cv-08466-VM Document 250 Filed 07/17/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK

                                                                                   )
    SECURITIES AND EXCHANGE COMMISSION,                                            )
                                                                                   )
                                           Plaintiff,
                                                                                   )
    v.                                                                             )
                                                                                   )
    CR INTRINSIC INVESTORS, LLC, MATTHEW MARTOMA,                                  )
    and DR. SIDNEY GILMAN,                                                         )
                                                                                   )
                                           Defendants,                             )   Civil Action No.
    and                                                                            )   12-cv-8466 (VM)
                                                                                   )
    CR INTRINSIC INVESTMENTS, LLC,                                                 )
    S.A.C. CAPITAL ADVISORS, LLC,                                                  )
    S.A.C. CAPITAL ASSOCIATES, LLC,                                                )
    S.A.C. INTERNATIONAL EQUITIES, LLC,                                            )
    And S.AC. SELECT FUND, LLC,                                                    )
                                                                                   )
                                           Relief Defendants.                      )
                                                                                   )

             THE DISTRIBUTION AGENT’S NINETEENTH PROGRESS REPORT

          Epiq Class Action and Claims Solutions, Inc.,1 the Court-appointed Distribution Agent 2 in the

above-captioned matter, respectfully submits this Eighteenth Progress Report, pursuant to the

Distribution Plan for CR Intrinsic Fair Fund (the “Distribution Plan”) approved by this Court on

February 4, 2016. Pursuant to Section 6.2 of the Distribution Plan, Epiq was required to, and did,

submit a progress report within 45 days of the Court approval of the Distribution Plan, and is required

to submit additional reports within 20 days after the end of every quarter thereafter. This nineteenth

report covers the second quarter of 2020.



1
 This Court appointed Garden City Group, LLC (“GCG”) as the Distribution Agent on April 22, 2015. On
June 15, 2018, GCG was acquired by Epiq and is now continuing operations as part of Epiq.
2
All capitalized terms not otherwise defined in this document shall have the meaning provided in the
Distribution Plan.
           Case 1:12-cv-08466-VM Document 250 Filed 07/17/20 Page 2 of 3



                              Tasks Performed by the Distribution
                           Agent Since the Eighteenth Progress Report

       Since the Eighteenth Progress Report, Epiq has performed the following tasks pursuant to the
Distribution Plan:

      Epiq conducted additional tax outreach to certain accounts with expired forms that will be
       included in the second tranche of the initial distribution;

      Epiq provided the Tax Administrator with the tax forms returned by Eligible Claimants;

      Epiq provided the Tax Administrator with an updated payment file for review;

      Epiq drafted and provided a distribution declaration to the SEC for review;

      Epiq provided the SEC with the executed declaration and payment file for the second tranche
       of the initial distribution;

      Epiq monitored the email inbox dedicated to this action and has promptly responded to all
       claimant inquiries that have been received via email;

      Epiq monitored the toll-free number and assisted claimants with their inquiries. Through June
       30, 2020, Epiq has received 5,968 phone calls; and

      Epiq continues to host and monitor the dedicated case website. The website is located at
       www.CRIntrinsicFairFund.com. As of June 30, 2020, there have been a total of 17,909 unique
       visitors to the website.

                                      Anticipated Next Steps

        Following this Nineteenth Progress Report, Epiq will carry out other terms of the Distribution
Plan, including:

      Upon approval of the SEC and the Court, conduct the second tranche of the disbursement;

      Epiq will file the Twentieth Progress Report within twenty (20) days after the end of the next
       quarter, pursuant to section 6.2 of the Distribution Plan; and

      Epiq will continue to perform the above-referenced tasks as well as others necessary to
       administer the CR Intrinsic Fair Fund.




                                                  2
           Case 1:12-cv-08466-VM Document 250 Filed 07/17/20 Page 3 of 3




                  Location of the CR Intrinsic Fair Fund and Disbursements
                 From the CR Intrinsic Fair Fund during the Quarterly Period

       On or about August 7, 2014, $601,832,697.04 was paid to the Clerk of the Court and deposited

into an interest-bearing account with the Court Registry Investment System (“CRIS”). Pursuant to the

Order To Transfer Funds For Distribution, dated August 8, 2017, the Clerk of the Court issued a

check for $494,462,225.22, payable to “SEC v. CR Intrinsic Fair Fund” (the “Distribution Account”)

from the CRIS, account number 12-cv-8466, under the case name designation, “SEC v. CR Intrinsic

Investors, LLC, et al.” As of June 30, 2020, the balance of the Distribution Account held at Epiq was

$1,270,375.80. The remaining funds remain on deposit with the CRIS. As of June 30, 2020, the

balance of the CRIS account was $112,458,239.11, including $8,576,955.41 in earned interest.

Dated: July 17, 2020

                                     Respectfully submitted,




                                     By: __________________________________________
                                            Shannon Casey
                                            Epiq Class Action and Claims Solutions, Inc.
                                            1985 Marcus Ave.
                                            Lake Success, NY 11042




                                                 3
